 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,            Case No. CR18-563

10          v.                                          DETENTION ORDER

11 NADAR A. GAD,

12                                Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f), and based upon the

14 findings and reasons below finds there are no conditions or combination of conditions defendant

15 can meet which will reasonably assure defendant’s appearance and the safety of other persons

16 and the community.

17         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

18          (1)    Defendant is charged with possession to distribute controlled substances.

19 Defendants past history and the allegations he currently faces indicate he has a substance abuse

20 problem. He has two active warrants for his arrest. The government proffered defendant was

21 contacted twice in this case. In each case he had significant amounts of controlled substances and

22 numerous firearms. Defendant is not currently employed and appears to have been living in hotel

23 rooms or other short-term rental arrangements.



     DETENTION ORDER - 1
 1          (2)    It is therefore ORDERED:

 2          (1)    Defendant shall be detained pending trial and committed to the custody of the

 3 Attorney General for confinement in a correctional facility separate, to the extent practicable,

 4 from persons awaiting or serving sentences, or being held in custody pending appeal;

 5          (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 6 counsel;

 7          (3)    On order of a court of the United States or on request of an attorney for the

 8 Government, the person in charge of the correctional facility in which Defendant is confined

 9 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

10 connection with a court proceeding; and

11          (4)    The Clerk shall direct copies of this order to counsel for the United States, to

12 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

13 Officer.

14          DATED this 14th day of December, 2018.

15

16                                                        A
                                                          BRIAN A. TSUCHIDA
17                                                        United States Magistrate Judge

18

19

20

21

22

23



     DETENTION ORDER - 2
